 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
 7                             EASTERN DISTRICT OF CALIFORNIA
 8

 9   ELENOR SKYE VILLANUEVA PATINO                       CASE NO. 1:18-CV-01468-AWI-SAB
     et al.,
10
                            Plaintiffs,                  ORDER DENYING STIPULATION AND
11                                                       PROPOSED ORDER
                    v.
12                                                       (Doc. No. 42)
     COUNTY OF MERCED et al.,
13
                            Defendants.
14

15          Plaintiffs Elenor Patino and Lillyanna Patino stipulated with Defendants California
16 Forensic Medical Group, Inc., Jessica Aguilar, Brandon Boggs, and Amber Nunes to dismiss one

17 of Plaintiffs’ four causes of action — namely, the second cause of action for violation of

18 California Government Code § 845.6 — against California Forensic Medical Group, Inc., Jessica

19 Aguilar, Brandon Boggs, and Amber Nunes. See Doc. No. 42 (stipulation and proposed order).

20 According to these parties, the stipulation was made pursuant to Rule 41(a) of the Federal Rules of

21 Civil Procedure, and these parties ask the Court to issue an order adopting the stipulation pursuant

22 to Rule 41. The stipulation neither encompasses nor was agreed to by Defendants County of

23 Merced, Vernon Warnke, Greg Sullivan, Corey Gibson, and Aaron Rosenburg.

24          The stipulation and proposed order are procedurally improper. When a party seeks to
25 dismiss some, but not all, of its claims, Rule 15 governs, not Rule 41. See Gen. Signal Corp. v.

26 MCI Telecommunications Corp., 66 F.3d 1500, 1513 (9th Cir.1995) (“[W]e have held that Rule
27 15, not Rule 41, governs the situation when a party dismisses some, but not all, of its claims.”).

28 / / /
 1 Accordingly, if Plaintiffs wish to dismiss less than all of their claims, then they must attempt to do

 2 so pursuant Rule 15’s amendment procedures.

 3         Accordingly, IT IS HEREBY ORDERED that the stipulation and proposed order (Doc.
 4 No. 42) are DENIED.

 5
     IT IS SO ORDERED.
 6

 7 Dated: April 6, 2020
                                                 SENIOR DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                      2
